DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued 35 U.S.C. § 112(b) rejections are hereby withdrawn in view of amended claims 1 and 18.

 	The Applicant’s arguments with respect to claims #1, 3, 5, 7, 9, 11-14, and 18 in the reply filed on October 18, 2021 have been carefully considered, but are moot in view of the new grounds of rejection.  Claims 15-17 and 19-22 remain indicated as being allowable.  Claims 8 and 10 remain objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form.

Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

1, 3, 5, 7-14, 18 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

 	As to claims 1 and 18, the limitation “at least two further sensor elements” (emphasis added) comprises new matter.  Applicant’s drawings support only two further sensor elements that are provided with each of the sensor elements.  Applicant’s specification does not support the formation of more than two further sensor elements.  

Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 1, 3, 5, 7-14, 18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claims 1, 3, and 18, the Examiner suggests replacing “the further sensor elements” with “the at least two further sensor elements” to address antecedent basis issues.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1, 3, 5, 7, 9, 11, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al. (U.S. Patent Publication No. 2015/0318323 A1), as cited in the IDS and hereafter “Borthakur”, and further in view of Wang (WO 2016/171733 A1), hereafter “Wang”, and further in view of Gebara et al. (U.S. Patent Publication No. 2011/0115004), as cited in the IDS and hereafter “Gebara”.                 
	
	As to claim 1, Borthakur teaches:
A sensor substrate 110.  Borthakur teaches a system-on-chip camera structure.  See Borthakur, FIG. 3.

Sensor elements 116 arranged in the sensor substrate, the sensor elements forming an array of pixels.

A light sensor 116’ in the sensor substrate apart from the sensor elements.

A surface of incidence (top surface of 214 covering 117R-B, 210 only) above the sensor elements and the light sensor.

The sensor substrate being connected to a body 104 comprising an integrated circuit, and the sensor substrate being arranged between the semiconductor body and the surface of incidence.  Borthakur teaches the body 104 having an integrated circuit, e.g. digital signal processing circuitry, formed therein.  Id. at FIG. 2, ¶¶ [0017], [0024].  Borthakur further teaches the sensor substrate 102 arranged between the body 104 and the surface of incidence (top surface of 214 covering 117R-B, 210 only).

Each of the sensor elements being provided with a further component 117R, 117G, 117B arranged between the sensor element and the surface of incidence, the further component being a filter element or a stack of further sensor elements.


inter alia, the sensor substrate comprising a semiconductor material nor the body formed from semiconductor nor the further component being a stack of further sensor elements arranged in the sensor substrate as the sensor elements and providing a different spectral sensitivity than the stack of further sensor elements nor the sensor element and the further sensor elements being arranged at different respective distances from the surface of incidence.
On the other hand, Wang teaches each of the sensor elements being provided with a further component 111-1 to 111-6, the further component being a stack of at least two further sensor elements arranged in a sensor substrate.  See Wang, FIG. 2.  If Borthakur’s sensor elements correspond to Wang’s 111-4 sensor elements, then the further component of at least two further sensor elements could correspond to Wang’s 111-1 to 111-3.  Wang further teaches different spectral sensitivities and the sensor elements and the at least two further sensor elements arranged at different vertical distances from the surface of incidence.  Id. at FIG. 2, Abstract, ¶¶ [0020]-[0022].  
One of ordinary skill in the art would have recognized that the incorporation of a vertically stacked sensor structure with different sensitivities would yield the predictable benefit of capturing spectrographic measurements to generate more accurate color representation.  Id. at ¶ [0010].
As such, it would have been obvious to one of ordinary skill in the art to incorporate the vertically stacked sensor structure having different spectral sensitivities as taught by Wang into the overall sensor structure as taught by Borthakur.

inter alia, the sensor substrate comprising a semiconductor material nor the body formed from semiconductor.
On the other hand, Gebara teaches a sensor substrate 30 comprising semiconductor material (SOI) and a body 41 comprising semiconductor material (SOI).  See Gebara, FIG. 2. 
One of ordinary skill in the art would have recognized that the incorporation of semiconductor material for the body and sensor substrate would yield the predictable benefit of simplifying processing because SOI material are well characterized in the art.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to form both structures from semiconductor materials because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  As a matter of design choice, there are a limited number of materials that can provide the semiconductor compositions for both layers.  
As such, it would have been obvious to one of ordinary skill in the art to incorporate the vertically stacked sensor structure and semiconducting materials as taught by Gebara into the overall sensor structure as taught by Borthakur and Wang.


 	As to claim 3, Gebara teaches metal spacers 120 laterally arranged at the further sensor elements (TSVs arranged on each level of the vertically stacked sensors).  See Gebara, FIG. 2.
 
 	As to claim 5, Borthakur teaches a filter layer 117R+117G+117B arranged between the light sensor and the surface of incidence, the filter layer being a band-pass filter for either red, green, or blue light.  

 	As to claim 7, Borthakur teaches a lens 212 or array of lenses arranged on the surface of incidence formed from a transparent material, but does not teach an oxide of semiconductor material.  See Borthakur, ¶ [0030].
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to form the lens from an oxide of a semiconductor material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

 	As to claim 9, Borthakur teaches a metallization layer 108 between the semiconductor body 104 and the sensor substrate 110; a contact pad 114, the semiconductor body 104 being arranged between the metallization layer 108 and the contact pad 114; a via hole 202 in the semiconductor body; and a metallization in the via hole, the metallization electrically connecting the metallization layer 108 and the contact pad 114.

	As to claim 11, Borthakur teaches an optical via 204 penetrating the semiconductor body 204, and an optical component 214 or 14 opposite the optical via on a side facing away from the sensor substrate.

 	As to claim 12, Borthakur teaches a color sensor in FIG. 2.

 	As to claim 14, Borthakur teaches an array of light sensors serving as a further camera.  See Borthakur, ¶ [0002].

	
	As to claim 18, Borthakur teaches:
Providing a body 104 with an integrated circuit (digital signal processing circuitry formed therein).

Providing a sensor substrate 110 with sensor elements 116, the sensor elements forming an array of pixels, and with a light sensor 116’ apart from the sensor elements such that a surface of incidence is above the sensor elements and the light sensor.  Borthakur teaches the sensor elements forming an array of pixels.  Id.

Fastening (FIG. 2) the sensor substrate to the body, such that the sensor substrate is arranged between the body and the surface of incidence.

Arranging (FIG. 1) a lens 14, 212 or an array of lenses above the sensor substrate.


However, Borthakur does not teach, inter alia, the body formed from semiconductor material nor providing a further component arranged between the sensor element and the surface of incidence, wherein the sensor element and the further sensor elements are arranged 
On the other hand, Wang teaches each of the sensor elements being provided with a further component 111-1 to 111-6, the further component being a stack of at least two further sensor elements arranged in a sensor substrate.  See Wang, FIG. 2.  If Borthakur’s sensor elements correspond to Wang’s 111-4 sensor elements, then the further component of at least two further sensor elements could correspond to Wang’s 111-1 to 111-3.  Wang further teaches different spectral sensitivities and the sensor elements and the at least two further sensor elements arranged at different vertical distances from the surface of incidence.  Id. at FIG. 2, Abstract, ¶¶ [0020]-[0022].  
One of ordinary skill in the art would have recognized that the incorporation of a vertically stacked sensor structure with different sensitivities would yield the predictable benefit of capturing spectrographic measurements to generate more accurate color representation.  Id. at ¶ [0010].
As such, it would have been obvious to one of ordinary skill in the art to incorporate the vertically stacked sensor structure having different spectral sensitivities as taught by Wang into the overall sensor structure as taught by Borthakur.

However, neither Borthakur nor Wang teaches inter alia, the body formed from semiconductor material.
On the other hand, Gebara teaches a sensor substrate 30 comprising semiconductor material (SOI) and a body 41 comprising semiconductor material (SOI).  See Gebara, FIG. 2. 

As such, it would have been obvious to one of ordinary skill in the art to incorporate the vertically stacked sensor structure and semiconducting materials as taught by Gebara into the overall sensor structure as taught by Borthakur and Wang.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Borthakur, Wang, and Gebara as applied to claim 1, and further in view of Rudmann (U.S. Patent Publication No. 2015/0115413 A1), hereafter “Rudmann”. 

 	As to claim 13, Borthakur, Wang, and Gebara do not teach, inter alia, a proximity sensor, a gesture sensor or a TOF sensor including a light source.
On the other hand, Rudmann teaches an electronic module 12 which incorporates a proximity sensor.  See Rudmann, ¶ [0029].  Rudmann teaches that the proximity sensor can be incorporated with other structures.  Id.
Id.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the proximity sensor as taught by Rudmann, into the overall light detecting device structure as taught by Borthakur, Wang, and Gebara.

Indication of Allowable Subject Matter 
 	Claims 15-17 and 19-22 are indicated as being allowable because no prior art was found.

Claims Allowable If Rewritten in Independent Form
 	Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if outstanding 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections are addressed.

 	As to claim 8, Borthakur teaches a molding material 214 covering the lens or array of lenses 212 but does not teach a diffusor formed thereon by a modified region of the molding material.

 	As to claim 10, Borthakur does not teach the limitations of the metallization layer, optical component, and through-substrate interconnection.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUBERR L CHI/Primary Examiner, Art Unit 2829